Robinson, J.,
delivered the opinion of the Court.
Where letters pendente lite have been revoked by the grant of letters testamentary, or of administration, the safer and better practice is, we think, for the succeeding administrator to give the notice to creditors, prescribed by sec. 110, of Art. 93, of the Code, and this too, although such notice may have been given by the administrator pendente lite.
It is the duty of such administrator to collect and preserve the property pending the litigation, and although he may sell the same or part of it, to prevent loss or injury, or when it is necessary to pay debts, yet the law never contemplated that he should make a final settlement and distribution of the estate.
Row in this case, although it appears that notice to creditors was given by the administrators pendente lite, yet we think it safer that the administrators appointed after the will was admitted to probate should also give the notice prescribed by the Code.
The order of the Court below will therefore be reversed, and the case remanded.

Order reversed, and


case remanded.